Eish, C. J.
1. On the trial of one indicted for murder the charge, “It is not necessary that the intent to kill should exist for any considerable length of time; if it should enter into the head of a slayer a moment before a fatal shot is fired, or a fatal blow is struck, or a fatal cut or stab is made, it would be sufficient to show a deliberate intent and to' show malice,” furnishes no cause for a reversal, when construed in connection with the part of the charge immediately preceding, as follows: “Legal malice is not ill will; it, is not hatred. It is an unlawful intention to kill without justification or mitigation; it is the deliberate intent unlawfully to • take away human life, whether it springs from ill will, hatred, revenge, or any other unlawful motive.”
2. There was no evidence upon which to base a finding that at the time of the homicide the accused and the deceased were engaged in mutual combat, and consequently the judge did not err, while instructing the jury upon the subject of voluntary manslaughter, in omitting to charge the law of voluntary manslaughter as based on the law of mutual combat.
3. The other grounds of the motion for new trial show no cause for reversal, nor are they of such character as to require special consideration.
4. The evidence was sufficient to support the verdict.

Judgment affirmed. All the Justices concur.